DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 13-20 are withdrawn. Claims 1-12 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/30/2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/30/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
1.	Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Botelho et al. (U.S. Pat. No. 6775451).

	Regarding claims 1-12, Botelho teaches a curable composition as a secondary coating composition for optical fibers (abstract) comprising monomers (abstract). Botelho teaches that the monomers may be ethoxylated bisphenol-A diacrylate monomer having a degree of ethoxylation of 2 or greater (column 5, lines 15-23), an ethoxylated trimethylolpropane triacrylate with a degree of ethoxylation of 3 or greater (column 5, lines 25-26), tris(2-hydroxyethyl) isocyanurate triacrylate (column 5, lines 44-45), and/or a bisphenol-A epoxy diacrylate (column 5, lines 50-53). In particular, Botelho teaches in examples the use of both ethoxylated (2) bisphenol-A diacrylate, ethoxylated (10) bisphenol-A diacrylate and ethyloxylated (6) trimethylolpropane triacrylate (Table 1, particularly, Example O and columns 18-19). Additionally, Botelho recites that where multiple monomers are to be used, each monomer is present in an amount of 5-70 wt% (column 14, line 66-column 15, line 2). Furthermore, none of the examples disclosed use of an alkoxylated bisphenol-A diacrylate monomer having a degree of alkoxylation greater than 15 (Table 1 and columns 18-19). Finally, Botelho specifically teaches a curable composition example where ethoxylated (10) bisphenol-A diacrylate, ethoxylated (2) bisphenol-A diacrylate and ethoxylated (6) trimethylolpropane triacrylate are used together (see Example O, Table 1). Botelho fails to explicitly teach an example where the diacrylate monomer, the triacrylate monomer and/or the bisphenol-A epoxy diacrylate monomer have the wt% as claimed.
	However, as noted above, Botelho does generally teach that where multiple monomers are present they can each be present in an amount between 5-70 wt% (column 14, line 66-column 15, line 2, thereby overlapping applicant’s claimed ranges for the monomers). Furthermore, overlapping ranges have been held as prima facie evidence of obviousness. Therefore, claims 1-12 are obvious over Botelho.

Conclusion
	Claims 1-20 are pending. 
Claims 13-20 are withdrawn. 
Claims 1-12 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
January 6, 2022            Primary Examiner, Art Unit 1759